DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-11 in the reply filed on June 19, 2021 is acknowledged.  Applicant failed to acknowledge the species requirement set forth in the original Restriction Requirement; however, Applicant elected species claim 7 telephonically on June 24, 2021, as discussed below.  As such, the elected invention currently consists of claims 1-7 and 11.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

This application contains claims directed to the following patentably distinct species: 
As Group I has been elected, Applicant must further elect a single claim from claims 7-10. 
The species are independent or distinct because each species in Group I is directed toward a distinct use and property.  Note that the particular use of the claimed composition does not further distinguish the structure of the claimed composition, and each of claims 7-10 is assumed to be an inherent property of the claimed composition, regardless of how it is used.  However, until this becomes clear on the record, such as 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6 and 11 of Group I are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a distinct field of search, insomuch as they patentably limit the scope of the claims, as can be seen from the distinctions discussed above.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
During a telephone conversation with William Mark Hunziker Wintour on June 24, 2021 a provisional election was made without traverse to prosecute the invention of species claim 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 and 17-19 of copending Application No. 16/920,634 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the particulate composition made by the copending claimed process appears to be substantially identical to the instantly claimed particulate composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al (“Preparation of Nano Tourmaline Surface Treatment Agent and Its Application on Functional Wall fabrics,” of record).  
Regarding claim 1, Lan teaches the preparation of a nano tourmaline surface treatment agent (title), comprising tourmaline powder, which constitutes the instantly claimed particulate matter comprising a mineral compound capable of emitting negatively charged ions continuously, grind auxiliary agent (agent GA) (2.1 Materials), which constitutes the instantly claimed grinding auxiliary agent, and water (3.1 Preparation of Nano Tourmaline Dispersion), which constitutes the claimed liquid medium.  The remainder of claim 1 is considered to be directed toward particular intended uses of the claimed particulate composition, which are not considered to further distinguish the structure of the claimed composition over that of the prior art.  That said, Lan further teaches that the composition may be applied as a surface treatment to wall fabrics (3.2 Preparation of Functional Wall Fabrics), wherein the composition is at least considered to be embedded in a substrate and/or a coating upon such a substrate.  
Regarding claims 4 and 5, Lan teaches that the tourmaline/agent GA/water wt%=10/3/87, thus anticipating the claimed ranges.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 5-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (“Preparation of Nano Tourmaline Surface Treatment Agent and Its Application on Functional Wall fabrics,” of record) as applied to claim 1 above.  
Lan teaches a particulate composition according to instant claim 1, as shown above.  
While Lan teaches the use of tourmaline powder, Lan does not expressly teach the use of black tourmaline powder.  
However, and regarding claim 2, selection of black tourmaline powder from among the general teaching of tourmaline powder is considered prima facie obvious, absent a showing of unexpected results.  
Regarding claims 3 and 5, Lan teaches that the tourmaline/agent GA/water wt%=10/3/87.  Further regarding claim 5, insomuch as the teaching of the use of “water” in a lab setting is not sufficient to anticipate deionized water, selection of DI water from the general teaching of “water” by Lan would have been prima facie obvious.  It is noted that Lan teaches the use of DI water during the application of the particulate composition upon the wall fabrics (3.2 Preparation of Functional Wall Fabrics).  
Regarding claim 6, Lan teaches that the average particle diameter of the tourmaline is 190 nm (3.1 Preparation of Nano Tourmaline Dispersion).  
Claims 7 and 11 are considered to be directed toward inherent properties and intended uses of the claimed particulate composition.  As Lan teaches a particulate composition that is substantially identical to that of instant claim 2, said composition is expected to be capable of use in substantially identical uses and to exhibit substantially identical chemical and physical properties, including those of instant claims 7 and 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Colin W. Slifka/           Primary Examiner, Art Unit 1732